Case 1:19-cv-05458-RPK-VMS Document 13 Filed 04/20/20 Page 1 of 1 PageID #: 51




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------- x
 LETICIA FRANCINE STIDHUM
                                     Plaintiff,                        Case No: 19-cv-05458
                                     v.
 161-10 HILLSIDE AUTO AVE, LLC                                         NOTICE OF APPEARANCE
        d/b/a Hillside Auto Outlet, and
 HILLSIDE AUTO MALL INC
        d/b/a Hillside Auto Mall,
 ISHAQUE THANWALLA,
 JORY BARON,
 RONALD M BARON, and
 ANDRIS GUZMAN,
                                     Defendants.
 -----------------------------------------------------------------x

         PLEASE TAKE NOTICE that Leanghour Lim of Troy Law, PLLC hereby appears for
Plaintiff LETICIA FRANCINE STIDHUM, on behalf of themselves and others similarly
situated, in the above-captioned case. Request is hereby made that all notices given or required to
be given in this case and all pleadings, motions, and applications served or required to be served
in this case be given to and served upon the undersigned.

        I certify that I am admitted and authorize to practice in this Court.

Dated: Flushing, NY
April 20, 2020

                                                              TROY LAW, PLLC

                                                              Attorneys for Plaintiff

                                                              By: /s/ Leanghour Lim
                                                              Leanghour Lim, Esq. (LL 6988)
                                                              41-25 Kissena Boulevard, Suite 103
                                                              Flushing, NY 11355
                                                              Tel: (718) 762-1324
                                                              troylaw@troypllc.com
